Exhibit 10.11
12/16/08
DAYTON SUPERIOR CORPORATION
AMENDED OUTSIDE DIRECTOR COMPENSATION PROGRAM
On December 16, 2008, the Board of Directors of Dayton Superior Corporation (the
“Company”), acting in accordance with the recommendations of its Compensation
Committee, amended the compensation payable to those directors of the Company
who are not employed by the Company or any subsidiary or by Odyssey Investment
Partners Fund, L.P. or any affiliate (collectively, the “Outside Directors”) for
their service on the Board of Directors and its committees, effective January 1,
2009. The amended program is as follows:

  1.   Each Outside Director shall be paid a $60,000 annual retainer fee for
each calendar year during which the Outside Director serves as an Outside
Director, to be paid in cash in four equal quarterly installments. The annual
retainer fee shall be prorated for service of less than a full calendar year.  
  2.   Each Outside Director who serves as a member of the Audit Committee shall
be paid an additional $16,000 fee for each calendar year during which the
Outside Director serves as a member of the Audit Committee, to be paid in cash
in four equal quarterly installments. The annual fee for membership on the Audit
Committee shall be prorated for membership on the Audit Committee of less than a
full calendar year.     3.   The Outside Director who serves as Chair of the
Audit Committee shall be paid an additional $15,000 fee for each calendar year
during which the Outside Director serves as Chair of the Audit Committee, to be
paid in cash in four equal quarterly installments. The fee for serving as Chair
of the Audit Committee shall be prorated for service of less than a full
calendar year.     4.   Each Outside Director is encouraged to own at least
25,000 shares of the Company’s common stock.     5.   Outside Directors shall
receive no additional fee for attendance at meetings of the Board of Directors
or of the committees of the Board of Directors existing at the time this program
is adopted or for service on any of those committees, other than the Audit
Committee. Directors of the Company who are not Outside Directors shall receive
no separate compensation from the Company for their service on the Board of
Directors or any of its committees.

 